Title: From Thomas Jefferson to James Monroe, 7 November 1790
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Monticello Nov. 7. 1790.

Being just on the wing I have only time to acknowledge the reciept of your favors of the 20th. and 22d. and to express a hope of seeing yourself and Mrs. Monroe at Philadelphia where you  are wanting. In the event of your election, I beg you to make me useful to you. Will you trust me to search lodgings for you at which you may alight, Mrs. House’s for instance, or in any other quarter you may alike? Pray command me, being with great respect and attachment to Mrs. Monroe & yourself my dear Sir Your affectionate friend & servt.,

Th: Jefferson

